                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


LOCAL 110, RETAIL, WHOLESALE AND               )
DEPARTMENT STORE UNION,                        )
U.F.C.W., AFL-CIO,                             )    No.      1:20-cv-101
                                               )
      Plaintiff,                               )    COMPLAINT FOR CONFIRMATION
                                               )    AND ENFORCEMENT OF
v.                                             )    ARBITRATION AWARD
                                               )
QUAKER MANUFACTURING, LLC,                     )
dba Quaker Oats Company,                       )
                                               )
      Defendant.                               )




      Plaintiff, Local 110, Retail, Wholesale and Department Store Union, U.F.C.W.,

AFL-CIO (“Plaintiff”), by its attorneys, for its Complaint for Confirmation and Enforcement

of Arbitration Award against Defendant, Quaker Manufacturing, LLC, dba Quaker Oats

Company, alleges as follows:

      1.      This is an application for an Order confirming an arbitration award made

pursuant to the United States Arbitration Act, 9 U.S.C. § 1.

      2.      The Court has jurisdiction in this matter pursuant to the provisions of Section

301 of the Labor Management Relations Act, 1947 (LMRA), 29 U.S.C. § 185, and the

under the Federal Arbitration Act, 9 U.S.C. § 9.

      3.      At all times hereinafter mentioned, Plaintiff was, and still is, a “labor

organization” as that term is defined and used in 29 U.S.C. §§ 142(3), 185(a), and Section

2(5) of the NLRA, 29 U.S.C. § 152(5). Plaintiff has its main office at 526 F Ave. NW,

Cedar Rapids, IA 52405.       Plaintiff is the exclusive bargaining representative for a

bargaining unit of production employees.



           Case 1:20-cv-00101-KEM Document 1 Filed 10/21/20 Page 1 of 3
       4.      At all times hereinafter mentioned, Defendant was, and still is, an

“Employer” as that term is defined and used in 29 U.S.C. §§ 142(3), 185(a) and Section

2(2) of the NLRA, 29 U.S.C. § 152(2). Defendant owns and operates a production plant

at 418 Second St. NE, Cedar Rapids, IA 52401.

       5.      At all times relevant to this case, Plaintiff and Defendant were parties to a

written “Contract” as that term is used in Section 301(1) of the LMRA, 29 U.S.C. § 185(a).

The Contract consisted of the Collective Bargaining Agreement (“CBA”) attached hereto

as Exhibit “1”.

       6.      Article III of the CBA outlines and sets forth certain procedures for the timely

resolution of grievances involving the interpretation or application of any of its terms and

provisions. If not resolved, any grievance may be submitted to arbitration, as provided

under Article III, § 3.10(c).

       7.      Article III, § 3.10(c) of the CBA provides that the Arbitrator’s Decision “shall

be final and binding”.

       8.      On June 24, 2020, an arbitration hearing was held before Arbitrator Ruth

Moscovitch pursuant to Article III of the CBA. The grievance alleged the Company

violated § 8.03 of the CBA when a supervisor did bargaining unit work.

       9.      By Arbitration Award dated September 25, 2020 (the “Award”), Arbitrator

Moscovitch upheld the grievance, directing Defendant to cease and desist from having

Supervisors perform bargaining unit work in violation of § 8.03. A true and correct copy

of the Award is attached hereto as Exhibit “2”.

       WHEREFORE, Plaintiff prays that:

       1.      The Court issue an Order confirming the Arbitrator’s Award.



                                              -2-
            Case 1:20-cv-00101-KEM Document 1 Filed 10/21/20 Page 2 of 3
     2.      The Court order the Defendant to immediately comply with the terms of said

Award.

     3.      The Court retain jurisdiction in this matter.

     4.      Plaintiff be awarded such other relief as the Court deems just and equitable.




                                          /s/ Joseph E. Day
                                          Joseph E. Day - AT0001902
                                          DAY RETTIG MARTIN, P.C.
                                          PO Box 2877
                                          Cedar Rapids, IA 52406-2877
                                          Phone: (319) 365-0437
                                          Fax: (319) 365-5866
                                          Email: jday@drpjlaw.com; cheryl@drpjlaw.com
                                          ATTORNEYS FOR PLAINTIFF




                                            -3-
          Case 1:20-cv-00101-KEM Document 1 Filed 10/21/20 Page 3 of 3
